PER CURIAM.
Having considered the appellees’ Motion to Dismiss, filed on March 26, 2003, as well as Appellants’ Response to Motion to Dismiss Appeal and Order(s) to Show Cause, filed on April 24, 2003, we GRANT the appellees’ Motion to Dismiss and hereby dismiss this appeal as premature. See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 99 (Fla.1974). The order on appeal is not a final appealable order because it merely dismissed appellants’ complaint without prejudice to their right to file an amended complaint, which did not bring an end to the judicial labor of the cause. See Tweed v. Bowden, 840 So.2d 1094 (Fla. 1st DCA 2003); Augustin v. Blount, Inc., 573 So.2d 104 (Fla. 1st DCA 1991).
The appellees’ Motion for Attorneys’ Fees and for Determination of Inapplicability of Notice Provision, filed on April 29, 2003 is DENIED.
BARFIELD, WOLF and DAVIS, JJ., concur.